DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-6, 10-11, 13-17, 19-22 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ash (US 2017/0188980 A1) (hereinafter – Ash).

Regarding claim 1, Ash discloses A method for tracking a body comprising a plurality of arrays of radio frequency (RF) transponders arranged thereon (Abstract and entire document), the plurality of arrays comprising
a first array of RF transponders arranged on a first portion of the body and a second array of RF transponders arranged on a second portion of the body, the first portion of the body and the second portion of the body connecting at a first joint of the body (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”), the method comprising:
communicating, with an antenna of a reader device, at least one activation signal to each RF transponder of the first array and the second array (Para. [0026], “In yet other examples, the sensors may form a smart body network, where some or all of the processing may be performed centrally or in a distributed manner at the body network and the processed posture/position information may be transmitted to a consuming application.”);
receiving, with the antenna, a plurality of response signals from the first array and the second array, the plurality of response signals comprising a response signal for each RF transponder of the first array and the second array (Para. [0026], “In yet other examples, the sensors may form a smart body network, where some or all of the processing may be performed centrally or in a distributed manner at the body network and the processed posture/position information may be transmitted to a consuming application.”);
determining, with at least one processor, a difference in distances between the antenna and at least two RF transponders of the first array and a difference in distances between the antenna and at least two RF transponders of the second array based at least partially on at least a portion of the plurality of response signals (Para. [0028], “In some embodiments, the body may be modeled based on the information collected from the sensors 204 using a 3-regular graph approach. In other embodiments, other types of graphs such as distance-regular graphs or utility graphs may also be used. The modeling computation based on the received information is described in more detail below in conjunction with FIG. 4.”); and
determining, with at least one processor, a relative location of the first portion of the body and the second portion of the body based at least partially on the difference in distances between the antenna and the at least two RF transponders of the first array, a distance between the at least two RF transponders of the first array, the difference in distances between the antenna and the at least two RF transponders of the second array, and a distance between the at least two RF transponders of the second array (Para. [0028], “In some embodiments, the body may be modeled based on the information collected from the sensors 204 using a 3-regular graph approach. In other embodiments, other types of graphs such as distance-regular graphs or utility graphs may also be used. The modeling computation based on the received information is described in more detail below in conjunction with FIG. 4.”).
Regarding claim 3, Ash discloses The method of claim 1, wherein the plurality of arrays of RF transponders further comprise a third array of RF transponders arranged on a third portion of the body and a fourth array of RF transponders arranged on a fourth portion of the body,  wherein the third portion of the body and the fourth portion of the body connect at a second joint of the body (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”).
Regarding claim 4, Ash discloses The method of claim 1, wherein the plurality of arrays of RF transponders are integrated into a fabric material adapted to be worn on the body (Para. [0026], “For example, a smart body suit may be designed with active and/or passive sensors, as well as one or more processors. The body suit may detect, analyze, and transmit posture/position information to other computing devices.”).
Regarding claim 5, Ash discloses The method of claim 1, wherein the reader device is arranged on the body and comprises the at least one processor (FIG. 3 and associated paragraphs).
Regarding claim 6, Ash discloses The method of claim 1, further comprising determining an angle of the first joint based on the relative location of the first portion of the body with respect to the second portion of the body (Para. [0028], “In some embodiments, the body may be modeled based on the information collected from the sensors 204 using a 3-regular graph approach. In other embodiments, other types of graphs such as distance-regular graphs or utility graphs may also be used. The modeling computation based on the received information is described in more detail below in conjunction with FIG. 4.”).
Regarding claim 10, Ash discloses A system for tracking a body, comprising (Abstract and entire document):
a plurality of arrays of radio frequency (RF) transponders arranged on a body, the plurality of arrays comprising a first array of RF transponders arranged on a first portion of the body and a second array of RF transponders arranged on a second portion of the body, the first portion of the body and the second portion of the body connecting at a first joint of the body (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”);
 at least one processor programmed and/or configured to:  communicate, with an antenna, at least one activation signal to each RF transponder of the first array and the second array (Para. [0026], “In yet other examples, the sensors may form a smart body network, where some or all of the processing may be performed centrally or in a distributed manner at the body network and the processed posture/position information may be transmitted to a consuming application.”);
receive, with the antenna, a plurality of response signals from the first array and the second array, the plurality of response signals comprising at least one response signal for each RF transponder of the first array and the second array (Para. [0026], “In yet other examples, the sensors may form a smart body network, where some or all of the processing may be performed centrally or in a distributed manner at the body network and the processed posture/position information may be transmitted to a consuming application.”);
determine a difference in distances between the antenna and at least two RF transponders of the first array and a difference in distances between the antenna and at least two RF transponders of the second array based at least partially on at least a portion of the plurality of response signals (Para. [0028], “In some embodiments, the body may be modeled based on the information collected from the sensors 204 using a 3-regular graph approach. In other embodiments, other types of graphs such as distance-regular graphs or utility graphs may also be used. The modeling computation based on the received information is described in more detail below in conjunction with FIG. 4.”); and
determine a relative location of the first portion of the body and the second portion of the body based at least partially on the difference in distances between the antenna and the at least two RF transponders of the first array, a distance between the at least two RF transponders of the first array, the difference in distances between the antenna and the at least two RF transponders of the second array, and a distance between the at least two RF transponders of the second array (Para. [0028], “In some embodiments, the body may be modeled based on the information collected from the sensors 204 using a 3-regular graph approach. In other embodiments, other types of graphs such as distance-regular graphs or utility graphs may also be used. The modeling computation based on the received information is described in more detail below in conjunction with FIG. 4.”).
Regarding claim 11, Ash discloses The system of claim 10, wherein the at least one processor comprises at least one first processor and at least one second processor, the system further comprising a reader device, the reader device including the at least one first processor and the antenna (FIG. 3 and associated paragraphs).
Regarding claim 13, Ash discloses The system of claim 10, wherein the plurality of arrays of RF transponders further comprise a third array of RF transponders arranged on a third portion of the body and a fourth array of RF transponders arranged on a fourth portion of the body, wherein the third portion of the body and the fourth portion of the body connect at a second joint of the body (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”).
Regarding claim 14, Ash discloses The system of claim 10, further comprising a fabric material adapted to be worn on the body, wherein the plurality of arrays of RF transponders are integrated into the fabric material (Para. [0026], “For example, a smart body suit may be designed with active and/or passive sensors, as well as one or more processors. The body suit may detect, analyze, and transmit posture/position information to other computing devices.”).
Regarding claim 15, Ash discloses The system of claim 10, wherein the antenna is arranged on the body (FIG. 3 and associated paragraphs).
Regarding claim 16, Ash discloses The system of claim 10, wherein the at least one processor is further programmed or configured to determine an angle of the first joint based on the relative location of the first portion of the body with respect to the second portion of the body (Para. [0028], “In some embodiments, the body may be modeled based on the information collected from the sensors 204 using a 3-regular graph approach. In other embodiments, other types of graphs such as distance-regular graphs or utility graphs may also be used. The modeling computation based on the received information is described in more detail below in conjunction with FIG. 4.”).
Regarding claim 17, Ash discloses The system of claim 10, wherein the at least two RF transponders of the first array are spaced apart by a predefined distance and arranged in-line with the first joint, and wherein the at least two RF transponders of the second array are spaced apart by a predefined distance and arranged in-line with the first joint (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”).
Regarding claim 19, Ash discloses A garment comprising (Abstract and entire document):
a first portion of material configured to be worn on a first portion of a body, the first portion of material comprising a first array of radio frequency (RF) transponders arranged in-line with a first joint when the first portion of material is worn on the first portion of the body (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”); and
a second portion of material configured to be worn on a second portion of the body, the second portion of material comprising a second array of RF transponders arranged in-line with the first joint when the first portion of material is worn on the first portion of the body, wherein the first portion of the body and the second portion of the body connect at the first joint (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”).
Regarding claim 20, Ash discloses The computer program product of claim 19, wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to: determine an angle of the first joint based on the relative location of the first portion of the body with respect to the second portion of the body (Para. [0028], “In some embodiments, the body may be modeled based on the information collected from the sensors 204 using a 3-regular graph approach. In other embodiments, other types of graphs such as distance-regular graphs or utility graphs may also be used. The modeling computation based on the received information is described in more detail below in conjunction with FIG. 4.”).
Regarding claim 21, Ash discloses A garment comprising (Abstract and entire document):
a first portion of material configured to be worn on a first portion of a body, the first portion of material comprising a first array of radio frequency (RF) transponders arranged in-line with a first joint when the first portion of material is worn on the first portion of the body (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”); and
a second portion of material configured to be worn on a second portion of the body, the second portion of material comprising a second array of RF transponders arranged in-line with the first joint when the first portion of material is worn on the first portion of the body, wherein the first portion of the body and the second portion of the body connect at the first joint (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”).
Regarding claim 22, Ash discloses The garment of claim 21, wherein the first array of RF transponders comprises at least two RF transponders integrated into the first portion of material (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”).
Regarding claim 24, Ash discloses The garment of claim 22, wherein the at least two RF transponders are spaced apart at a predefined distance (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”).
Regarding claim 25, Ash discloses The garment of claim 21, wherein the garment comprises a shirt, wherein the first portion of material comprises a first portion of a first sleeve, wherein the second portion of material comprises a second portion of the first sleeve, and wherein the first joint comprises an elbow joint (Para. [0026], “For example, a smart body suit may be designed with active and/or passive sensors, as well as one or more processors. The body suit may detect, analyze, and transmit posture/position information to other computing devices.” As seen in FIG. 1).
Regarding claim 26, Ash discloses The garment of claim 21, wherein the garment comprises a shirt, wherein the first portion of material comprises a first portion of a first sleeve of the shirt, wherein the second portion of material comprises a first portion of a torso section of the shirt, and wherein the first joint comprises a shoulder joint (Para. [0026], “For example, a smart body suit may be designed with active and/or passive sensors, as well as one or more processors. The body suit may detect, analyze, and transmit posture/position information to other computing devices.” As seen in FIG. 1).
Regarding claim 27, Ash discloses The garment of claim 21, wherein the garment comprises pants and a shirt, wherein the first portion of material comprises a first portion of a torso section of the shirt, wherein the second portion of material comprises a first portion of the pants, and wherein the first joint comprises a hip or waist joint (Para. [0026], “For example, a smart body suit may be designed with active and/or passive sensors, as well as one or more processors. The body suit may detect, analyze, and transmit posture/position information to other computing devices.” As seen in FIG. 1).
Regarding claim 28, Ash discloses The garment of claim 21, wherein the garment comprises pants, wherein the first portion of material comprises a first portion of a first pant leg, wherein the second portion of material comprises a second portion of the first pant leg, and wherein the first joint comprises a knee joint (Para. [0026], “For example, a smart body suit may be designed with active and/or passive sensors, as well as one or more processors. The body suit may detect, analyze, and transmit posture/position information to other computing devices.” As seen in FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0188980 A1) (hereinafter – Ash) in view of Hertwig (US 2009/0174529 A1) (hereinafter – Hertwig).

Regarding claim 2, Ash discloses The method of claim 1, Ash fails to disclose wherein the difference in distances between the antenna and the at least two RF transponders of the first array and the at least two RF transponders of the second array are determined based on phases of the at least a portion of the plurality of response signals.
However, in the same field of endeavor, Hertwig teaches wherein the difference in distances between the antenna and the at least two RF transponders of the first array and the at least two RF transponders of the second array are determined based on phases of the at least a portion of the plurality of response signals (Para. [0002], “In an uplink data transmission phase, the RFID must perform an oscillation with the resonant circuit, which is then received by the R/W unit. An important characteristic is the maximum reading distance over which data can be safely read. In order to reach large reading distances, the resonant circuit should oscillate exactly at a predetermined frequency. Therefore, resonant circuits of RFID transponders are calibrated in a final stage of the manufacturing line.” Phase needs to be read within a certain distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ash to include a transponder as taught by Hertwig in order to optimize performance (Para. [0002], “In an uplink data transmission phase, the RFID must perform an oscillation with the resonant circuit, which is then received by the R/W unit. An important characteristic is the maximum reading distance over which data can be safely read. In order to reach large reading distances, the resonant circuit should oscillate exactly at a predetermined frequency. Therefore, resonant circuits of RFID transponders are calibrated in a final stage of the manufacturing line.”).
Regarding claim 12, Ash discloses The system of claim 10, Ash fails to disclose wherein the difference in distances between the antenna and the at least two RF transponders of the first array is determined based on phases of response signals received from the at least two RF transponders of the first array.
However, in the same field of endeavor, Hertwig teaches wherein the difference in distances between the antenna and the at least two RF transponders of the first array is determined based on phases of response signals received from the at least two RF transponders of the first array (Para. [0002], “In an uplink data transmission phase, the RFID must perform an oscillation with the resonant circuit, which is then received by the R/W unit. An important characteristic is the maximum reading distance over which data can be safely read. In order to reach large reading distances, the resonant circuit should oscillate exactly at a predetermined frequency. Therefore, resonant circuits of RFID transponders are calibrated in a final stage of the manufacturing line.” Phase needs to be read within a certain distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ash to include a transponder as taught by Hertwig in order to optimize performance (Para. [0002], “In an uplink data transmission phase, the RFID must perform an oscillation with the resonant circuit, which is then received by the R/W unit. An important characteristic is the maximum reading distance over which data can be safely read. In order to reach large reading distances, the resonant circuit should oscillate exactly at a predetermined frequency. Therefore, resonant circuits of RFID transponders are calibrated in a final stage of the manufacturing line.”).

Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0188980 A1) (hereinafter – Ash) in view of Tankiewicz (US 2014/0266935 A1) (hereinafter – Tankiewicz).

Regarding claim 7, Ash discloses The method of claim 1, Ash fails to disclose wherein the at least two RF transponders of the first array are spaced apart by a distance equal to or less than A/4, where A is a wavelength of the response signal for each of the at least two RF transponders of the first array.
However, in the same field of endeavor, Tankiewicz teaches wherein the at least two RF transponders of the first array are spaced apart by a distance equal to or less than A/4, where A is a wavelength of the response signal for each of the at least two RF transponders of the first array (Para. [0007], “The electro-magnetic field may be treated as a simple magnetic alternating field with regard to the distance between transponder and antenna because the wavelength of the frequency range used, 13.56 MHz, is several times greater than the distance between the transceiver's antenna and the transponder.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ash to include a transponder as taught by Tankiewicz in order to simplify the components (Para. [0007], “The electro-magnetic field may be treated as a simple magnetic alternating field with regard to the distance between transponder and antenna because the wavelength of the frequency range used, 13.56 MHz, is several times greater than the distance between the transceiver's antenna and the transponder.”).
Regarding claim 8, Ash and Tankiewicz teach The method of claim 7, Ash further discloses wherein each of the at least two RF transponders of the first array are arranged in-line with the first joint (FIG. 1 and 2 and para. [0026]. “The sensors 204 may be passive sensors, which may be interrogated by an active transponder (e.g., radio frequency identification (RFID) sensors) to retrieve the position information.”).
Regarding claim 9, Ash and Tankiewicz teach The method of claim 7, Ash fails to disclose wherein the at least two RF transponders of the second array are spaced apart by a distance equal to or less than A/4, where A is a wavelength of the response signal for the at least two RF transponders of the second array, and wherein each of the at least two RF transponders of the second array are arranged in-line with the first joint.
However, in the same field of endeavor, Tankiewicz teaches wherein the at least two RF transponders of the second array are spaced apart by a distance equal to or less than A/4, where A is a wavelength of the response signal for the at least two RF transponders of the second array, and wherein each of the at least two RF transponders of the second array are arranged in-line with the first joint (Para. [0007], “The electro-magnetic field may be treated as a simple magnetic alternating field with regard to the distance between transponder and antenna because the wavelength of the frequency range used, 13.56 MHz, is several times greater than the distance between the transceiver's antenna and the transponder.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ash to include a transponder as taught by Tankiewicz in order to simplify the components (Para. [0007], “The electro-magnetic field may be treated as a simple magnetic alternating field with regard to the distance between transponder and antenna because the wavelength of the frequency range used, 13.56 MHz, is several times greater than the distance between the transceiver's antenna and the transponder.”).
Regarding claim 18, Ash discloses The system of claim 10, Ash fails to disclose wherein the at least two RF transponders of the first array are spaced apart by a distance equal to or less than A/4, where A is a wavelength of the response signal for each of the at least two RF transponders of the first array, and wherein the at least two RF transponders of the second array are spaced apart by a distance equal to or less than A/4, where A is a wavelength of the response signal for each of the at least two RF transponders of the second array.
However, in the same field of endeavor, Tankiewicz teaches wherein the at least two RF transponders of the first array are spaced apart by a distance equal to or less than A/4, where A is a wavelength of the response signal for each of the at least two RF transponders of the first array, and wherein the at least two RF transponders of the second array are spaced apart by a distance equal to or less than A/4, where A is a wavelength of the response signal for each of the at least two RF transponders of the second array (Para. [0007], “The electro-magnetic field may be treated as a simple magnetic alternating field with regard to the distance between transponder and antenna because the wavelength of the frequency range used, 13.56 MHz, is several times greater than the distance between the transceiver's antenna and the transponder.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ash to include a transponder as taught by Tankiewicz in order to simplify the components (Para. [0007], “The electro-magnetic field may be treated as a simple magnetic alternating field with regard to the distance between transponder and antenna because the wavelength of the frequency range used, 13.56 MHz, is several times greater than the distance between the transceiver's antenna and the transponder.”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0188980 A1) (hereinafter – Ash) in view of Dandekar et al. (US 2016/0000374 A1) (hereinafter – Dandekar).

Regarding claim 23, Ash discloses The garment of claim 22, Ash fails to disclose wherein the at least two RF transponders comprise conductive yarns.
However, in the same field of endeavor, Dandekar teaches wherein the at least two RF transponders comprise conductive yarns (Para. [0010], “In exemplary embodiments, smart garments are made from flexible conductive yarns and are adapted for receiving, processing, and/or transmitting data gathered from hospital or at home patients, athletes and beyond. The garment is made from flexible conductive yarns knitted into predetermined designs corresponding to sensors and/or antennas integrated into the garment so as to receive, process, and/or transmit data gathered from the person in an active or passive manner. For example, the predetermined designs may form RFID antennas for transmitting data, RFID tags, sensors, and other electronic structures.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ash to include conductive yarn as taught by Dandekar in order to integrate into known clothing techniques (Para. [0009], “Combining conductive yarns and knitting systems in accordance with the invention allow for the integration of electrical or mechanical component designs into existing clothing fabrication processes, avoiding current limitations of attaching or gluing conductive fabrics or other components over various materials.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791